Citation Nr: 1034045	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  04-30 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from January 1971 through December 
1972.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The issues addressed in this decision 
were Remanded by the Board in August 2008.


FINDING OF FACT

It is at least as likely as not that the Veteran incurred 
bilateral hearing loss and tinnitus in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).

2.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

II.  General Statutes and Regulations Governing Claims for 
Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of the 
evidence is against the claim, in which case, service connection 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and analysis

The Veteran served on the U.S.S. SARATOGA, an aircraft carrier.  
Service induction examination disclosed acoustic thresholds from 
-5 to 5 decibels, measured under ASA values.  The Board notes 
that, prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set by 
the International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  However, even though the Veteran's 
entrance audiometric examination was conducted in May 1970, the 
report specifies that ASA values were used.  
The Veteran's hearing was examined using a whisper test at his 
November 1972 separation examination.  The results of the whisper 
test were reported as 15/15.  In the portion of the history the 
Veteran completed, he responded "No" to questions about whether 
he had ear, nose, or throat trouble, ringing in his ears, or 
hearing loss.

The examiner who conducted VA examination in 2003, some 30 years 
following the Veteran's December 1972 service separation, assumed 
that the Veteran was exposed to acoustic hazards of jet noise.  
The Veteran reported that he had noticed hearing loss for the 
past 10 years.  The Veteran reported having high-pitched ringing 
in his ears in service and continuing since then.  The Veteran 
had normal hearing from 250 Hertz (Hz) to 2000 Hz, with mild 
sensorineural hearing loss from 3000 Hz to 8000 Hz.  The VA 
audiology report does not include the exact auditory hearing 
levels.  An October 2003 VA treatment note discloses that the 
Veteran provided an occupational history of factory work for 
eight years, construction work, restaurant work, and current 
employment with a moving company.  The type of factory was not 
specified.  
      
On VA examination conducted in September 2008, the Veteran again 
provided a history of tinnitus beginning in service.  The 
Veteran's acoustic thresholds were from 5 dB at 500 Hz to 40 dB 
at 4000 Hz in the right ear and from 10 dB at 500 Hz to 40 dB in 
the left ear.  The examiner assigned a diagnosis of mild 
bilateral sensorineural hearing loss, but did not provide an 
opinion as to the etiology of that hearing loss.  In a November 
2008 addendum, the examiner opined that military noise exposure 
alone did not cause the Veteran's current hearing loss, and that, 
although hearing loss and/or tinnitus may have occurred in 
service, such hearing loss or tinnitus was now overshadowed by 
years of occupational noise exposure, aging, medical, and 
environmental factors. 

In January 2010, the Board requested medical opinion.  The 
requested medical opinion was provided in February 2010.  The 
reviewer noted that the Veteran's induction audiology 
examination, expressed in current values, disclosed thresholds 
from 5 dB to 11 dB.  The reviewer noted that the Veteran has 
reported experiencing ringing in his ears while on active duty, 
and noted that the whisper test administered to the Veteran at 
separation was not a very sensitive test of hearing acuity.  The 
reviewer concluded that, given the Veteran's  complained of 
ringing in his ears while in service, it was at least as likely 
as not that his current mild, high-frequency bilateral hearing 
loss and his current tinnitus were incurred in service.  

A current diagnosis of bilateral hearing loss has been assigned, 
and a current diagnosis of tinnitus has been assigned.  The 
Veteran meets this criterion for service connection for each of 
the claimed disorders.

The Veteran has reported that he experienced ringing in the ears 
in service.  This current report is weighed against the Veteran's 
report in his separation history that he had not experienced 
ringing in the ears.  However, there is no clear evidence that 
the Veteran's report that he had ringing in the ears in service 
or within one year thereafter is not credible.  

There are two medical opinions of record.  One is favorable to 
the Veteran's claims; one is unfavorable to the Veteran's claims.  
Thus, the Board finds that the evidence of record is basically in 
equipoise.  In this case, the Board cannot say that the 
preponderance of the evidence is against a grant of service 
connection.  Therefore, in considering the benefit-of the-doubt, 
service connection is warranted for bilateral hearing loss and 
for tinnitus.   


ORDER

The appeal for service connection for bilateral hearing loss is 
granted.

The appeal for service connection for tinnitus is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


